DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

This office action is in responsive to communication(s): application filed on 09/17/2021, said application claims a priority filing date of 09/17/2021.
Claims 1-20 are pending. Claims 1, 16 and 19 are independent.

Examiner’s Comment
This application is CIP of 17/132409 where in claimed features such as requesting “planning canvas”, releasing “planning canvas”, “received user interaction” etc. are introduced in instant application. Hence, priority is being set to 09/17/2021.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 8-11 and 15-18 are rejected under 35 U.S.C. 102(b) as being anticipated by Chen et al. (U.S. Publication 2016/0224939; hereinafter “Chen”).

In regard to independent claims 1, 8 and 15, Chen teaches a method comprising:
receiving a request for a planning canvas (paragraph 105, lines -14; paragraph 0120, lines 1-7; “Note: user interface having task status being planning canvas”);
defining one or more group priorities for the planning canvas for one or more time periods based at least in part on one or more received user interactions (paragraph 0122; “Note: group priorities are being set based on user’s interaction with the task”; paragraph 114, lines 17-21);
receiving a confirmation to release the planning canvas; and in response to receiving the confirmation to release the planning canvas, enabling access to the one or more group priorities for one or more associated users (paragraph 0103, lines 21-24; “Note: Upon releasing the modified document or object, system automatically enable users to work”).

In regard to dependent claims 2, 9 and 16, Chen teaches defining one or more individual priorities for the one or more group priorities for one or more time periods based at least in part on one or more received user interactions (paragraph 0122; “Note: group priorities are being set based on user’s interaction with the task”; paragraph 114, lines 17-21).

In regard to dependent claims 3, 10 and 17, Chen teaches defining one or more metrics for the one or more group priorities or individual priorities based at least in part on one or more received user interactions (paragraph 0122, lines 9-11)

In regard to dependent claims 4, 11 and 18, Chen teaches wherein upon receiving confirmation to release the new goal planning data object, the method further comprises:
receiving one or more indications of status for a plurality of individual entities with respect to corresponding execution elements defined for each respective individual entity of the individual entities (figure 12; “Note: status of individual entities are shown”; paragraph 0103; “Note: Upon releasing the modified document or object, system automatically update status and enable users to work ”).

Allowable Subject Matter
In regard to dependent claims 5, 12 and 19, said claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to dependent claims 6, 13 and 20, said claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to dependent claims 7 and 14, said claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kreitzbert et al. US Pub. 2007/0038494 - Teaches organizing priorities of task in a team.
Busch et al., US Pub 2007/0203775 – Monitoring an organization’s planning process.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Reza Nabi/
Primary Examiner, Art Unit 2175